                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

 TOKIO MARINE AMERICA INSURANCE
 COMPANY
 a/s/o ITOCHU LOGISTICS (USA)
 CORPORATION,
                                                 Civil No.: 17-cv-7491 (KSH) (CLW)
                       Plaintiff,

         v.
 JAN PACKAGING, MCCOLLISTER’S
 TRANSPORTATION SYSTEMS, INC.,
 BALA TRANSPORT CORP., KING
 TRANSPORT LLC, NOLAN
 TRANSPORTATION GROUP, LLC,
 COURIER SYSTEMS,

                    Defendants,

 -AND-

 JAN PACKAGING,
                                                               ORDER
                    Defendant-Third Party
                    Plaintiff,

 v.

 NOLAN TRANSPORTATION GROUP,
 MCCOLLISTER’S TRANSPORTATION
 SYSTEMS, INC., AND MASTHEAD
 INTERNATIONAL, INC.

                    Third-Party Defendants.




       WHEREAS plaintiff Tokio Marine America Insurance Company a/s/o Itochu

Logistics (USA) Corporation (“plaintiff”) has moved for default judgment against

defendant Bala Transport Corp. (“Bala”) (D.E. 51); and



                                            1
       WHEREAS default was entered against Bala on January 26, 2018 (D.E. 31); and

       WHEREAS “if default is entered against some defendants in a multi-defendant

case, the preferred practice is for the court to withhold granting default judgment until the

action is resolved on its merits against non-defaulting defendants,” Animal Sci. Prods. v.

China Nat’l Metals & Minerals Imp. & Exp. Corp., 596 F. Supp. 2d 842, 849 (D.N.J.

2008) (Brown, J.); see also FTC v. Preferred Platinum Services Network, LLC, 2010 WL

3883403, at *2 (D.N.J. Sept. 28, 2010) (Cooper, J.), and

       WHEREAS this action involves multiple defendants in addition to Bala, as well

as a third-party complaint and various crossclaims, including crossclaims against Bala

(D.E. 26, 63, 77), and

       WHEREAS, entering default judgment against Bala under the circumstances

would be premature,

       NOW, THEREFORE, IT IS, on this 3rd day of March, 2020,

       ORDERED that plaintiff’s motion for default judgment (D.E. 51) is DENIED

WITHOUT PREJUDICE.

                                                      /s/ Katharine S. Hayden
                                                      Katharine S. Hayden, U.S.D.J.




                                             2
